The plaintiffs herein sued to recover the aggregate amounts of certain taxes respectively levied for three specific purposes by the defendant's board of supervisors for the fiscal year 1907-8. These taxes had been paid by plaintiffs under protest. The taxes so levied are the same as those involved in the case of Josselyn
v. San Francisco, (S.F. No. 6074), ante, p. 436, [143 P. 705], decided by this court on October 2, 1914. The court below gave judgments therein in favor of plaintiffs for the aggregate amounts paid by them on account of two of the items of taxation involved, but held that plaintiffs were not entitled to recover the further amounts paid by them on account of the special tax levied under Ordinance Number 233 (New Series) for the repair, sprinkling, and sweeping of streets.
The defendant has appealed from the judgments thus rendered in favor of plaintiffs; and the plaintiffs have also appealed from said judgments in so far as the same denied to said plaintiffs the right to recover the amounts so paid by them for a tax purporting to have been levied for the repair, sprinkling, and sweeping of streets.
Both sets of appeals have been submitted to this court on stipulation and on the transcript and briefs in the aforesaid Josselyn case (S.F. No. 6074); and in accordance with the opinion and determination of this court in that case, the judgments herein of the lower court, in so far as they are in favor of plaintiffs, are affirmed; and the parts of said judgments from which the plaintiffs appealed are reversed, with instructions to the trial court to amend its conclusions of law therein, in accordance with the views expressed by this court in its opinion given and made on October 2, 1914, in the aforesaid case ofJosselyn v. San Francisco, (S.F. No. 6074), and to enter judgments herein in favor of plaintiffs for the amounts prayed for in the complaints respectively. *Page 797